Case 3:18-cv-02011-RDM-CA Document 102 Filed 12/01/20 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TROY JOHN DANIELS JACKSON, Civil No. 3:18-cv-2011
Plaintiff - (Judge Mariani)
,
SGT. HERRON, et al.,
Defendants
MEMORANDUM
Plaintiff Troy John Daniels Jackson (“Jackson”) is a former inmate who was housed
at all relevant times at the State Correctional Institution, Mahanoy, Pennsylvania.! Jackson
commenced this action pursuant to 42 U.S.C. § 1983. (Doc. 1). The matter is proceeding
via a second amended complaint. (Doc. 70). Named as Defendants are numerous
individuals employed by the Pennsylvania Department of Corrections. (/d.). Presently
pending before the Court is Defendants’ motion (Doc. 99) to dismiss pursuant to Federal
Rule of Civil Procedure 41(b). Jackson failed to respond to Defendants’ motion and the
time for responding has now passed.? Therefore, the motion is deemed unopposed and

ripe for resolution. For the reasons set forth below, the Court will grant Defendants’ motion.

 

‘Jackson has been released from custody and is no longer incarcerated. (See Doc. 75, 93).

2 Jackson was directed to file a brief in opposition to Defendants’ motion and was admonished
that failure to file an opposition brief would result in Defendants’ motion being deemed unopposed. (Doc.
101) (citing M.D. PA. LOCAL RULE OF Court 7.6). (See also Doc. 3, Standing Practice Order in Pro Se
Plaintiff Cases, at 2).
Case 3:18-cv-02011-RDM-CA Document 102 Filed 12/01/20 Page 2 of 5

I. Background

In the complaint, Jackson alleges that he was assaulted by various Defendants on
two separate occasions. (Doc. 70). On October 26, 2020, Defendants filed a motion to
dismiss based on Jackson's failure to prosecute. (Doc. 99). In the motion, Defendants
recounted their attempts to contact Jackson to schedule his deposition, and stated that
Jackson failed to respond to any of their requests. (Docs. 99-2, 99-3, 99-4: Doc. 100, pp. 2-
3).

Jackson also failed to oppose the instant motion to dismiss. Accordingly, on
November 10, 2020, the Court issued an Order directing Jackson to respond to Defendants’
motion. (Doc. 101). The Order warned Jackson that, “[flailure to timely file an opposition
brief will result in Defendants’ motion (Doc. 99) being deemed unopposed.” (/d. at § 2)
(citing Local Rule of Court 7.6). Jackson failed to respond. A review of the docket reveals
that Jackson has not communicated with the Court since March 2020. (Doc. 93).

ll. Discussion

Defendants move to dismiss this action pursuant to Federal Rule of Civil Procedure
41(b) based on Jackson’s failure to prosecute. The United States Court of Appeals for the
Third Circuit has identified six factors a court should consider before dismissing an action
for failure to prosecute:

(1) the extent of the party's personal responsibility; (2) the prejudice to the

adversary caused by the failure to meet scheduling orders and respond to

discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or
the attorney was willful or in bad faith; (5) the effectiveness of sanctions other

2
Case 3:18-cv-02011-RDM-CA Document 102 Filed 12/01/20 Page 3 of 5

than dismissal, which entails an analysis of alternative sanctions; and (6) the
meritoriousness of the claim or defense.

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (emphases omitted).
Not all of the Poulis factors need be satisfied to dismiss a complaint. See Shahin v.
Delaware, 345 F. App’x 815, 817 (3d Cir. 2009) (citing Mindek v. Rigatti, 964 F.2d 1369,
1373 (3d Cir. 1992)).

In the present matter, Jackson is pro se and is solely responsible for his actions.
Briscoe v. Klaus, 538 F.3d 252, 258-59 (3d Cir. 2008) (‘{I]t is logical to hold a pro se plaintiff
personally responsible for delays in his case because a pro se plaintiff is solely responsible
for the progress of his case.”). At this point, the Court has been waiting approximately nine
months for Jackson to communicate with the Court, and can only conclude that he is
personally responsible for the delays in this case.

Second, prejudice to the adversary generally includes “the irretrievable loss of
evidence, the inevitable dimming of witnesses’ memories or the excessive and possibly
irremediable burdens or costs imposed on the opposing party.” Adams v. Trustees of N.J.
Brewery Emps.’ Pension Trust Fund, 29 F.3d 863, 874 (3d Cir. 1994). Prejudice also
includes “the burden imposed by impeding a party’s ability to prepare effectively a full and
complete trial strategy.” Ware v. Rodale Press, Inc., 322 F.3d 218, 222 (3d Cir. 2003).
Jackson's continued failure to communicate with the Court and his continued inaction
frustrates and delays the resolution of this case. This failure to communicate prejudices the

Defendants who likely seek a timely resolution of the case. Azubuko v. Bell National

3
Case 3:18-cv-02011-RDM-CA Document 102 Filed 12/01/20 Page 4 of 5

Organization, 243 F. App’x 728, 729 (3d Cir. 2007) (stating that plaintiffs failure to file an
amended complaint prejudices the defendants and compels dismissal).

Third, Jackson has established a history of dilatoriness through his failure to contact
the Court and failure to respond to Defendants’ repeated discovery requests. Most recently,
the Court ordered Jackson to respond to Defendants’ motion to dismiss. Jackson failed to
comply with that Order. The Court finds that over the past several months, Jackson has
delayed this matter to the extent that his conduct constitutes a “continuous stream of
dilatory conduct.” Briscoe, 538 F.3d at 261.

Regarding the next factor, “[wjillfulness involves intentional or self-serving behavior.”
Adams, 29 F.3d at 874. It appears that at least some of this dilatory behavior was
performed willfully and in bad faith, as Jackson has offered no explanation for his failure to
comply with Court Orders and failure to respond to discovery requests. Gagliardi v. Courter,
144 F. App’x 267, 268 (3d Cir. 2005) (holding that the district court did not abuse its
discretion by dismissing plaintiffs complaint for failure to prosecute, where plaintiff failed to
respond to defendants’ motion to dismiss for more than three months and this failure to
comply prejudiced the defendants).

Fifth, a district court must consider the availability of sanctions alternative to
dismissal. Poulis, 747 F.2d at 869. Because Jackson is indigent, the Court finds that

alternative, monetary sanctions would not be effective. See Briscoe, 538 F.3d at 262-63;
Case 3:18-cv-02011-RDM-CA Document 102 Filed 12/01/20 Page 5 of 5

see also Dennis v. Feeney, 2012 U.S. Dist. LEXIS 7328, at *5 (M.D. Pa. 2012) (finding,
“monetary sanctions are unlikely to be efficacious given that Plaintiff is indigent’).

The final Poulis factor is meritoriousness of the claim. A claim will be deemed
meritorious when the allegations of the complaint, if established at trial, would support
recovery. Poulis, 747 F.2d at 870. The standard for a Rule 12(b)(6) motion to dismiss is
utilized in determining whether a claim is meritorious. Poulis, 747 F.2d at 869-70. The
Court finds that consideration of this factor cannot save Jackson’s claims, since he is now
wholly noncompliant with his obligations as a litigant. Thus, the weight of this factor is
lessened and, following a full analysis of the Poulis factors, the majority of the six factors
weigh in favor of the Defendants.

lll. Conclusion

Jackson's last communication with the Court was in March 2020. It is evident that
Jackson has been released from custody. Despite being ordered to respond to Defendants’
motion to dismiss, Jackson has not responded. Jackson’s continued inaction and failure to
comply with Court Orders has forced the Court to consider whether to dismiss this action for
failure to prosecute. After consideration of the Poulis factors, the Court finds that dismissal

is appropriate under the present circumstances.

 
  

zi VLANGDY/
Robert D. Mariani
United States District Judge
Dated: December | , 2020
